DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-17 are under consideration in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(1) Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites, “transiently increasing expression of at least one pancreatic multipotent or unipotent gene regulator in a cell”.  This step is a genus comprising multiple different species for transiently increasing expression.  The genus of transiently increasing expression of at least one pancreatic multipotent or unipotent regulator can accomplished by the following species: directly introducing one of the claimed transcription factor protein combinations into the nucleus of a cell; introducing a gene encoding the claimed transcription factor into the nucleus of a cell, contacting the cell with a small molecule that increases cellular expression of the claimed regulator; increasing an upstream cellular regulator of the gene regulator in a cell; inhibiting a factor that suppresses the gene regulator of a cell; adding an external environmental factor that upregulates the gene regulators in the cell; removing an external environmental stimuli that inhibits the gene regulators in the cell, and many more.
In analyzing whether the written description requirement is met for genus, the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus.  In specification discloses the following:
17. The method of claim 1, wherein in step (iii), the cell of a first type is transfected with at least one expression vector encoding polypeptide(s) selected from the group consisting of: Sox17, Pdx1, and Ngn3; Oct4, Sox17, Pdx1, and Ngn3; Oct4, Pdx1, and Ngn3; FoxA2, Pdx1, and Sox17; Pdx1 and Ngn3; Pdx1 and FoxA2; and Pdx1 and Oct4.

The specification does not describe any other species for means of transiently increasing the claimed gene regulator in the cell of a first type.  However, as discussed above, the breadth of the genus is significantly larger and more diverse than the one species example described.  As such the specification does not describe a representative number of species to provide an adequate disclosure of the complete structure of  such a vastly broad genus the claimed genus.  Therefore, the specification fails to provide adequate written description of a representative number of species to describe the complete structure of the genus.
Also, when determining if the specification provides adequate written description for a genus, it is determined whether a representative number of species have been sufficiently described by other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus.  The specification discussed transiently increasing transcription factor combination that modulate the first cell and programs them towards a pancreatic multipotent or unipotent cell.  The specification describes introducing genes for the transcription factors.  Another direct approach that can be envision by the ordinary artisan is direct introduction of the transcription factor proteins to the nucleus of the cells using methods established in the art.  An artisan could conceptually envision using small molecules or antibodies, or agents that increase the gene regulators.  However, that would require knowledge of such small molecules, antibodies, or agent that function in such a manner.  The specification has not provided any description of upstream modulators of the claimed transcription factors or any molecules that would modulate upstream or the transcription factors directly, other than genes encoding the claimed transcription factors.  As such, the specification has not provided adequate description of the structural-functional relationship of all the molecules or environmental stimuli that exact the function of transiently increasing the claimed gene regulators.  As such, the specification fails to describe other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus as required.  
In conclusion, given the breadth of the genus, species have not been sufficiently described by other relevant characteristics, specified features and functional attributes, and the limited number of examples provided, and given that no specific identifying features/characteristic of species of the genus, were provided, the written description requirement disclosing the complete structure of genus has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the genus, "transiently increasing expression of…gene regulator in the cell of a first type", at the time the application was filed.

(2) Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of obtaining a pancreatic multipotent or unipotent cell comprising: (i) contacting an adipose stem cell (ADSC) or a fetal fibroblast with an agent capable of remodeling the chromatin and/or DNA of the ADSC, wherein the agent is a histone acetylator, an inhibitor of histone deacetylation, a DNA demethylator, and/or an inhibitor of DNA methylation; (ii) introducing at least one pancreatic multipotent or unipotent gene regulator into the ADSC, wherein the gene regulator is selected from the group consisting of: Sox17, Pdx1, and Ngn3; Oct4, Sox17, Pdx1, and Ngn3; Oct4, Pdx1, and Ngn3; FoxA2, Pdx1, and Sox17; Pdx1 and Ngn3; Pdx1 and FoxA2; and Pdx1 and Oct4; and (iii) maintaining the cell of (ii) in a pancreatic cell culture medium for a sufficient amount of time to allow a pancreatic multipotent or unipotent cell to be obtained, does not reasonably provide enablement for a starting cell type of any first type which is not a pancreatic multipotent or unipotent cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention: The claimed invention is a cell reprogramming method that transforms a first cell type into the pancreatic multipotent or unipotent cell by increasing the amount of pancreatic transcription factors present in the first cell type and culturing until a pancreatic multipotent or unipotent cell is obtained.
	Breadth of the claims:  The claims recite “providing a cell of a first type which is not a pancreatic multipotent or unipotent cell”.  The breadth of this recitation is any cell type, excluding pancreatic multipotent or unipotent cells.  Thus the starting material cell is quite broad including, but not limited to, totipotent cells, pluripotent cells, pancreatic cells, epithelial cells, fibroblast cell, non-pancreatic adult stem cells, adipose cells, any terminally differentiated cell, among many other.
	Specification Guidance:  The specification described the following (citations from pre-grant publication):
[0170] In some embodiments, cells such as ADSCs can be reprogrammed into pancreatic progenitor-like cells and .beta. islet-like cells by up-regulating the expression of Sox17, Pdx1 Ngn3, and Oct4 (e.g., Oct4+Sox17+Pdx1+Ngn3; Sox17+Pdx1+Ngn3; Oct4+Pdx1+Ngn3). Additionally up-regulating the expression of FoxA2 and MBD2 can be used to create these cells. In addition, media compositions detailed in Table 39 can be used to create pancreatic progenitor-like cells and .beta. islet-like cells from adipocyte-derived stem cells (ADSCs) and similar cells, along with the use of proper cell substrates for growing pancreatic progenitor cells and .beta. islet-like cells known in the art (e.g., fibronectin-coated collagen gels).

	Working Examples: The specification describes the following (citations from the Pre-Grant Publication):
Reprogramming HFFs into Pancreatic Progenitor-Like Cells:[0397] HFF cells were cultured as described in Example I, and transfected using the Nucleofector.TM..RTM. 96-well Shuttle.RTM. Device (Lonza) following the procedure described in Example IV. The cells were transfected with various combinations of cDNA clones as described in Table 27. After transfection, the cells were plated on Fibronectin-coated collagen gels and incubated at 37.degree. C., 5% CO.sub.2, 5% O.sub.2. Fibronectin-coated Collagen gel plates were prepared prior to transfection. Rat Tail Collagen I (Gibco) was diluted to 1.125 mg/ml using 10.times.PBS and distilled water, where 125 .mu.l was added to each well of a 24-well plate and incubated in 37.degree. C. for 40 minutes. After rinsing with 1.times.PBS, Fibronectin (BD Biosciences) was added on top of the gel at a concentration of 1.9 .mu.g/well. Media was changed every other day according to Table 33. Cells were analyzed at Day 7 by Quantitative Real-time PCR.TABLE-US-00053 TABLE 33 Plasmids and media composition from Day 0 to Day 14 Media Composition.sup.2 Plasmids transfected at Day 0.sup.1 Day 0 Day 1 to Day 3 Day 4 to Day 14 1 FoxD3, Sox17, Pdx1, CDM II + DMEM/F12 + DMEM/F12 + NEAA + ITS + MBD2 Activin A + HSA NEAA + ITS + HSA + B27 + EGF + bFGF + 2 FoxD3, Sox17, Ngn3, HSA + B27 + EGF + Retinoic Acid + FGF10 + MBD2 bFGF + Activin A + Cyclopamine + Noggin 3 FoxD3, Mixl1, Pdx1, CHIR99021 + Na MBD2 Butyrate 4 FoxD3, Mixl1, Ngn3, MBD2 5 Sox17, Mixl1, Pdx1, MBD2 6 Sox17, Mixl1, Ngn3, MBD2 7 FoxD3, Sox17, Mixl1, DMEM/F12 + Pdx1 NEAA + ITS + 8 FoxD3, Sox17, Mixl1, HSA + B27 + EGF + Ngn3 bFGF + Activin A + 9 FoxD3, Sox17, Pdx1, CHIR99021 + Na Ngn3 Butyrate + VPA + 10 FoxD3, Mixl1, Pdx1, 5-Aza Ngn3 11 Sox17, Mixl1, Pdx1, Ngn3 .sup.1where FoxD3 = pCMV6-XL5-FoxD3, Sox17 = pCMV6-XL4-SOX17, Mixl1 = pCMV6-XL5-MIXL1, Pdx1 = pCMV6-XL5-Pdx1, and Ngn3 = pCMV6-XL5-Ngn3. All clones were purchased from Origene and prepared using the EndoFree Plasmid Maxi Kit (Qiagen). .sup.2Supplements added to media at the following concentrations: Activin A (Peprotech, 30 ng/ml), HSA (Baxter, 0.5%), NEAA (Gibco, 1X), ITS (Gibco, 1X), B27 (Gibco, 1%), EGF (Peprotech, 5 ng/ml), bFGF (Peprotech, 10 ng/ml), CHIR99021 (Stemgent, 2 uM), Na Butyrate (Stemgent, 1 mM), VPA (Stemgent, 1 mM), 5-Aza (Sigma, 0.5 uM), Retinoic Acid (Sigma, 2 uM), FGF10 (Peprotech, 50 ng/ml), Cyclopamine (Stemgent, 2.5 uM), Noggin (Peprotech, 50 ng/ml)[0398] Cells were collected on Day 7 and RNA isolation and quantification was performed as previously described in Example I. cDNA was prepared and quantitative real-time PCR was performed as previously described in Example II, except the following Taqman.TM..RTM. Gene Expression Assays (Applied Biosystems) were used:TABLE-US-00054 Gene Taqman .TM. .RTM. Assay ID GAPDH (housekeeper) Hs99999905_m1 PPIA (housekeeper) Hs99999904_m1 FOXA2 Hs00232764_m1 SOX17 Hs00751752_s1 GATA4 Hs00171403_m1 Endo PDX1 PDX1_1201 SOX9 Hs00165814_m1 NGN3 Hs01875204_s1 NKX2-2 Hs00159616_m1 PAX4 Hs00173014_m1 INS Hs02741908_m1 CXCR4 Hs00607978_s1[0399] Identification of gene combinations that may induce the formation of Pancreatic Progenitor-like cells was investigated by transfection with combinations of FoxD3, Sox17, Pdx1, Ngn3, Mixl1, and MBD2. FoxA2, a marker for Endoderm and Mesoderm, was slightly up-regulated for the FoxD3/Sox17/Ngn3/MBD2-transfected sample as compared to the GFP mock-transfected control sample. Similarly, CXCR4, also a marker for both endoderm and mesoderm, was slightly up-regulated (3-fold compared to GFP-ctrl) for the FoxD3/Mixl1/Ngn3/MBD2-transfected sample. 7 days following transfection, SOX17 can still be detected for the samples transfected with SOX17 at varying levels (4 to 570-fold up-regulation as compared to the GFP-ctrl). The highest SOX17 expression up-regulation is detected for the sample transfected with Sox17/Mixl1/Pdx1/Ngn3 (570-fold as compared to GFP-ctrl), which may suggest that this gene combination may increase the amount of SOX17 RNA in cells.

	Thus, the specification provides specific guidance to two species of first cell type that function in the method of the claims, fetal fibroblast and ADSC.  The specification fails to provide specific guidance to any other cell types as the starting material cell type.  As such the specification fails to provide enabling guidance to any other cell type than fetal fibroblasts and ADSC.
	State of the Art:  Verfaillie (WO 2007/047509 A2) describe a method that differentiates non-embryonic stem cells, non-germ, non-embryonic germ cells into insulin or c-peptide expressing cell by introducing pancreatic transcription factors.  In one embodiment, the pancreatic transcription factors are Ngn3, NeuroD, Pdx-1, Pax4, Ptfla/48, Pax6, Nkx6.1, Nkx2.2, or a combination thereof.  In another embodiment the pancreatic transcription factors are Pdx-1, Ngn3, or a combination thereof (paragraph bridging pp.s 12 and 13).
	Zhu (WO 2010/075575 A1) describes a method of producing pluripotent stem cells that comprises introducing transfectable matieral comprising Oct4, Ngn3, and Pdx1 ([0047]).
	Mendlein (WO 2010/108126 A2) describes that Zhou et al. expressed key developmental regulators of pancreatic β-cells, namely, Neurog3 (Ngn3), Pdx1 , and Mafa. By virally transducing adult mouse pancreatic exocrine cells with these factors, the cells were reprogrammed into cells that are indistinguishable from endogenous islet β-cells in size, shape and ultrastructure. (p 33, starting line 15).  Mendlein further describes the use of MBD2 and VPA in their methods.
	Reld (US 2011/0217274 A1) describes producing endoderm and pancreatic islet cells by transiently transfecting with Foxa2, Sox17, and Pdx1 ([0150]).
	As such, the art at the time of effectively filing teaches that the claimed pancreatic multipotent or unipotent gene regulators do not predictably program all first cell types to a pancreatic multipotent or unipotent cell type. 
	Thus, the claims lack enable for the full breadth of the claims that use any first cell type to reprogram the first cell type into a pancreatic multipotent or unipotent cell because the specification solely provides specific guidance to the use of ADSC and fetal fibroblast cells that successfully arrive at the pancreatic multipotent or unipotent cells.  Further, the art suggest that not all cell types will predictably arrive at pancreatic multipotent or unipotent cells with the claimed gene regulators.  Thus the art fails to supplement the shortcomings of the specification.  
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632